Exhibit 10.78
AMENDMENT TO PROMISSORY NOTE

      $300,000.00   June 27, 2008

WHEREAS, that certain PROMISSORY NOTE dated November 19, 2007, securing a loan
from GARY MOORES, an individual resident of Oklahoma (the “Lender”), of FIVE
HUNDRED THOUSAND DOLLARS AND NO CENTS ($500,000.00), to RIO VISTA ENERGY
PARTNERS, L.P., a Delaware limited partnership (the “Borrower”), became,
according to its terms, due and payable on May 19, 2008; and
WHEREAS, the full amount of the debt and loan secured by the PROMISSORY NOTE has
not been paid, but the parties have agreed to extend the due date and amend the
PROMISSORY NOTE under the terms and conditions set forth herein;
FOR GOOD AND VALUABLE CONSIDERATION, the receipt and adequacy of which is hereby
acknowledged, each of the parties to the underlying PROMISSORY NOTE agree as
follows:
1. As consideration for the amendment and extension of the PROMISSORY NOTE, the
Borrower has agreed to simultaneously make a principal payment of $100,000.00
and the interest payment equal to the amount of interest currently due upon the
Note ($21,287.49 i.e. 222 days as of June 27, 2008 times $95.89 per day). Said
principal and interest payment of $121,287.49 shall be due and payable by
June 27, 2008. As additional consideration for the amendment of the PROMISSORY
NOTE, the Borrower has agreed to simultaneously make an additional principal
payment of $100,000.00, which shall take the form of the sale and transfer of
certain goods and chattels in an “as is” condition as described in the Bill of
Sale attached as Exhibit A to this Amendment. Total consideration for this
Amendment to be paid by Borrower is $200,000.00 in principal and $21,287.49 in
interest due through June 27, 2008. Borrower further agrees that the interest
rate set forth in the unpaid underlying PROMISSORY NOTE on a going forward basis
shall be increased from seven percent (7%) per annum to ten percent (10%) per
annum.
2. The underlying PROMISSORY NOTE is hereby amended to state that the Borrower
shall be obligated to make payment of the remainder of the principal sum unpaid
($300,000.00) and interest unpaid as of the date of this Amendment (the “Amended
Principal Sum”) on or before November 19, 2008, provided, however, if that date
is a weekend or holiday, payment shall be made on the first business day
thereafter.
3. It is further agreed that this Amended Promissory Note shall be null and void
if the principal and interest payment contemplated herein is not received by
Lender from Borrower in Bank of Eufaula by 5:00 p.m. central time on June 27,
2008.
All other terms of the PROMISSORY NOTE dated November 19, 2007 shall remain
unchanged by this Amendment and in full force and effect.
IN WITNESS WHEREOF, the undersigned have executed and delivered this Amendment
to Promissory Note effective as of the date first written above.

             
“BORROWER”
      “LENDER”    
 
           
Rio Vista Energy Partners, L.P.,
           
a Delaware limited partnership
           
 
           
/s/ Ian T. Bothwell
 
Name: Ian T. Bothwell
      /s/ Gary Moores
 
Gary Moores    
Title:   Acting Chief Executive Officer
           

 

1



--------------------------------------------------------------------------------



 



Exhibit A
BILL OF SALE
KNOW ALL MEN BY THESE PRESENTS:
That Rio Vista Energy Partners L.P., a Delaware limited partnership, Rio Vista
Penny LLC, an Oklahoma limited liability company (each, individually, a
“Seller,” and collectively, the “Sellers”), for and in consideration paid to it
by Gary Moores, an individual residing in Oklahoma (the “Buyer”), the receipt of
which is hereby acknowledged, do hereby transfer and sell unto the Buyer, all
the following described goods and chattels:
Pulling Unit Equipment
Tong Dies
4 1/2 Swab
Mandril
Weight Indicator
1992 International 6x4
2004 Ford F350 Crew Cab Truck
In consideration of the transfer of all of the above personal property in an “as
is” condition, the Seller, Rio Vista Energy Partners L.P. acknowledges that the
Buyer will give a credit of One Hundred Thousand Dollars and No Cents
($100,000.00) against Rio Vista Energy Partners L.P.’s obligations to the Buyer
as evidenced by, and in addition to, the terms and conditions of that particular
Amendment to Promissory Note dated June 27, 2008, by which the Promissory Note
dated November 19, 2007, which initially set forth a principal amount of
$500,000.00, was revised to set forth a principal amount of $300,000.00, due and
payable to the Buyer on or before November 19, 2008.
It is further agreed that this Bill of Sale and the Amendment to Promissory Note
dated June 27, 2008 shall be null and void if the terms and conditions of both
documents are not met on or before 5:00 p.m. central time on June 27, 2008, the
consideration recited in each document being dependant upon the other.
In addition to and as additional consideration for the credit given by Gary
Moores on the Promissory Note, Outback Development, Inc. will transfer the title
to a 1999 Chevrolet 1-Ton Truck to the Seller.
TO HAVE AND TO HOLD the same unto the Buyer, his heirs and assigns, forever; and
that the Sellers will warrant and defend the title to the said goods and
chattels hereby sold and transferred unto the Buyer, his heirs and assigns,
forever, against the lawful claims and demands of all persons.
IN WITNESS WHEREOF, each of Rio Vista Energy Partners L.P., Rio Vista Penny LLC,
Gary Moores and Outback Development, Inc. has made this Bill of Sale effective
this 27th day of June, 2008.

                      PARTIES TO THE AGREEMENT                
 
                    RIO VISTA ENERGY PARTNERS L.P.       Gary Moores     A
Delaware Limited Partnership                
 
                    /s/ Ian T. Bothwell       /s/ Gary Moores                  
Print Name: Ian T. Bothwell       Print Name: Gary Moores     Title: Acting
Chief Executive Officer                
 
                    RIO VISTA PENNY LLC       Outback Development, Inc.    
 
                   
By: 
/s/ Ian Bothwell
 
      By:  /s/ Gary Moores
 
     
Name: 
Ian Bothwell         Name:  Gary Moores      
Title:
Manager         Title: President    

 

1